Case 2:20-cv-00339-JPH-DLP Document 18 Filed 10/06/20 Page 1 of 2 PageID #: 64




                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF INDIANA
                          TERRE HAUTE DIVISION

SOCIETY INSURANCE COMPANY as                )
subrogee of Clinton Properties,             )
                                            )
                         Plaintiff,         )
                                            )
                    v.                      )    No. 2:20-cv-00339-JPH-DLP
                                            )
CINTAS CORPORATION,                         )
                                            )
                         Defendant.         )

                               SHOW CAUSE ORDER

      On July 20, 2020, the Court ordered Plaintiff, Society Insurance

Company, to file a jurisdictional statement by September 25, 2020, analyzing

this Court's jurisdiction. Dkt. 7. Defendant, Cintas Corporation, has also filed

a motion to dismiss and to compel arbitration. Dkt. 14. Plaintiff has not

responded to either the Court's order or Defendant's motion.

      Plaintiff SHALL SHOW CAUSE by November 6, 2020, why this case

should not be dismissed for failure to prosecute. See In re Thomas Consol.

Indus., Inc., 456 F.3d 719, 727 (7th Cir. 2006). If Plaintiff does not respond,

this case will be dismissed with prejudice without further warning.

SO ORDERED.

Date: 10/6/2020




                                        1
Case 2:20-cv-00339-JPH-DLP Document 18 Filed 10/06/20 Page 2 of 2 PageID #: 65




Distribution:

Haley Johnston
FROST BROWN TODD LLC (Indianapolis)
hjohnston@fbtlaw.com

Bozidar Robert Ostojic
LEAHY EISENBERG & FRAENKEL
ro@lefltd.com

Nicholas C. Pappas
FROST BROWN TODD LLC (Indianapolis)
npappas@fbtlaw.com




                                      2
